 

 

 

 

 

 

 

USDC SDNY “|
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK .
DOCH __
MANUEL ALMODOVAR, | DATE PILED: | - 312 20 _ |
Petitioner,

09 Civ. 8533 (LAP)

-against-
ORDER

UNITED STATES OF AMERICA,

Respondent.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
In light of the facts set out in the Government’s January 30,
2020 letter (dkt. no. 10, attached), it is hereby ordered that
Mr. Almodovar shall file any successive § 2255 motion on or
before April i, 2020.

SO ORDERED.

Dated: New York, New York
January 31, 2020

 
  

Khe

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
Case 1:09-cv-08533-LAP Document 10 Filed 01/30/20 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 30, 2020
BY ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: Manuel Almodovar v. United States of America, 09 Civ. 8533 (LAP)
Dear Judge Preska:

The Government writes with respect to the January 28, 2020 order filed by the Court of
Appeals for the Second Circuit, which granted Almodovar’s motion for leave to file a successive §
2255 motion, and transferred the proceeding to this Court. On July 6, 2016, Almodovar filed a pro
se motion seeking an order from the Second Circuit authorizing the district court to consider a
successive petition § 2255 motion. The Government has learned from the Federal Bureau of Prisons
website that Almodovar was released from prison on April 14, 2017. The Government also has
learned from Customs and Border Patrol Task Force Officer Jared Eannucci that Almodovar was
deported from the United States on May 16, 2017. Given these circumstances, the Government does
not know whether Almodovar intends to pursue litigation in the above-referenced case.
Accordingly, the Government respectfully requests that the Court issue an order that Almodovar
must file any successive § 2255 motion in this matter on or before April 1, 2020. If Almodovar files
such a motion, the Government will propose a briefing schedule for filing the Government’s
response and any reply by Almodovar. If Almodovar does not file such a motion on or before April
1, 2020, the Government respectfully requests that the Court order the Clerk of Court to mark this
case as closed.

The Government does not know Almodovar’s current address since he was released from
prison and deported in 2017. As Almodovar proceeded as a pro se litigant in filing both his initial
§ 2255 motion before this Court in 2009 as well as in filing his motion for leave to file a successive

 

 
Case 1:09-cv-08533-LAP Document 10 Filed 01/30/20 Page 2 of 2

§ 2255 motion in the Second Circuit in 2016, the Government is serving Almodovar with this letter
at the two last known federal correctional institutions of record in both cases.

cc.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/ Kristy J. Greenberg
Kristy J. Greenberg
Assistant United States Attorney
(212) 637-2469

By First Class Mail, Return Receipt Requested

Manuel Almodovar, 92348-071
Federal Correctional Institution
D. Ray James

P. O. Box 2000

Folkston, GA 31537

Manuel Almodovar, 92348-071
FCI Elkton

P.O, Box 10

Lisbon, OH 44432

 

 
